


EXHIBIT 10.3

[SUPERIOR TELECOM LETTERHEAD]

August 8, 2001              

To: Holders of 81/2% Trust Convertible Preferred Securities of Superior Trust I

    We are writing to advise you that, as permitted by the terms of the
instruments governing Superior Trust I (the "governing terms"), Superior
TeleCom Inc. (the "Company") has elected to defer the payment of distributions,
payable on September 15, 2001, on your 81/2% Trust Convertible Preferred
Securities (the "Trust Preferred Securities"). This does not affect the payment
of future distributions on the Trust Preferred Securities, although the Company
may elect to defer payment of such future distributions, as permitted by the
governing terms. Upon resumption of the payment of distributions, holders of the
Trust Preferred Securities on the relevant record date will receive any
distributions that have accrued during the applicable deferral period, together
with interest thereon at the rate of 81/2% per annum.

    Other than as described above, the terms and provisions of your Trust
Preferred Securities remain unchanged.

    Very truly yours,
 
 
SUPERIOR TELECOM INC.

--------------------------------------------------------------------------------
